577 N.W.2d 714 (1998)
In re Petition for DISCIPLINARY ACTION AGAINST Ronald D. ALLEY, an Attorney at Law of the State of Minnesota.
No. C5-98-630.
Supreme Court of Minnesota.
April 17, 1998.

ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Ronald D. Alley has committed professional misconduct warranting public discipline, namely entering into a physical relationship with a client while representing her; and
WHEREAS, respondent waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), unconditionally admits the allegations of the petition, and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a 30-day suspension from the practice of law pursuant to Rule 15, RLPR, with the reinstatement hearing provided for in Rule 18, RLPR, waived and with requirements that respondent successfully complete the professional responsibility examination within 1 year of the filing of this order, that he comply with Rule 26, RLPR, and that he pay costs of $900 and disbursements pursuant to Rule 24(a), RLPR, and that he may be reinstated following *715 the expiration of the suspension period provided that at least 15 days prior to that expiration he files an affidavit with the Clerk of Appellate Courts and the Director establishing he is current with continuing legal education requirements and has fully complied with Rules 24 and 26, RLPR; and
WHEREAS, this court has independently reviewed the record and approves the jointly recommended discipline,
IT IS HEREBY ORDERED that respondent Ronald D. Alley is temporarily suspended from the practice of law for 30 days with any reinstatement subject to the jointly recommended conditions set out above. The Director is awarded costs of $900 and disbursements pursuant to Rule 24(a), RLPR.
           BY THE COURT:
            /s/ Alan C. Page
                Alan C. Page
                Associate Justice